Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 3, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160690 (7)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  TAJUAN WILLIAMS,                                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
           Plaintiff,

  V                                                                                    SC: 160690
                                                                                       AGC: 19-0615
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  __________________________________________/

         On order of the Chief Justice, Plaintiff’s motion for reconsideration of the December
  17, 2019 order is denied because it does not appear that the order was entered erroneously.
  Within 21 days of the date of this order, Plaintiff shall pay the $25.00 initial partial fee,
  submit a copy of the December 17, 2019 order, and refile a copy of the pleadings as
  ordered. Failure to comply with this order shall result in the dismissal of this complaint.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 3, 2020
          izm
                                                                               Clerk